Title: From Thomas Jefferson to Willink & Van Staphorst, 13 December 1787
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Dec. 13. 1787.

I have just received from Messrs. H. Fizeaux & co. a notification that a loan of 51,000ƒ obtained for the United states by the mediation of their house will become due the first day of the next month. I immediately communicated the same to Mr. Adams, and proposed to him the authorizing you to pay that sum out of the monies obtained by you on the loan lately opened by him in Amsterdam, if you should have as much. I expect his answer in ten days. It remains for me to ask of you whether the state of that loan will enable you to do this. I must add that I think the object very interesting to the honor and credit of the United states, and that you will render them the most acceptable and essential service in exerting yourselves to accomplish this paiment. As the term is close at hand, I have taken the liberty to desire Messieurs Fizeaux & co. to confer with you on this subject, hoping you will be able to give them such information as that they may tranquillise the lenders. Be so good as to give me immediate answer whether you will be able to satisfy this demand, because it will be on your answer, as well as Mr. Adams’s, that I shall take the final measures in this business. I have the honor to be with great esteem, Gentlemen, your most obedient & most humble servant,

Th: Jefferson

